 

Exhibit 10.1

 

LOCK-UP AGREEMENT

 

                                      [●], 2015

 

Long Island Iced Tea Corp.

116 Charlotte Avenue

Hicksville, NY 11801

 

Ladies and Gentlemen:

 

In connection with the Agreement and Plan of Reorganization (the “Merger
Agreement”), dated as of December 31, 2014, by and among Cullen Agricultural
Holding Corp, Long Island Iced Tea Corp. (the “Company”), Cullen Merger Sub,
Inc., LIBB Acquisition Sub, LLC, Long Island Brand Beverages LLC and Phil Thomas
and Thomas Panza, in order to induce the parties to consummate the transactions
contemplated by the Merger Agreement, the undersigned agrees not to, either
directly or indirectly, during the “Restricted Period” (as hereinafter defined):

 

(1)sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any Holdco Common Stock (as defined in the Merger Agreement), issued
to the undersigned in connection with the Merger Agreement (the “Restricted
Securities”),

 

(2)enter into any swap or any other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any of the Restricted Securities, whether such swap transaction is
to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise, or

 

(3)publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities.

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date (as defined in the Merger Agreement) and ending on the earlier of (i) the
day preceding the day that is twelve (12) months after the Closing Date and (ii)
the day on which the Company consummates a liquidation, merger, stock exchange
or other similar transaction that results in all of the Company’s stockholders
having the right to exchange their shares of Common Stock for cash, securities
or other property.

 

Notwithstanding the foregoing limitations, this Lock-Up Agreement will not
prevent any Transfer of any or all of the Restricted Securities, either during
the undersigned’s lifetime or on the undersigned’s death, (i) in a transaction
that does not involve a public offering (as such term is used in the Federal
securities laws) and is not made through a securities exchange or an
over-the-counter securities market, (ii) by gift, will or intestate succession,
or by judicial decree, to the undersigned’s “family members” (as defined below)
or to trusts, family limited partnerships and similar entities primarily for the
benefit of the undersigned or the undersigned’s “family members,” or (iii) in a
transaction involving a Transfer to affiliates of the undersigned or any
investment fund or entity controlled or managed by the undersigned or affiliates
of the undersigned, including, if the undersigned is a corporation, partnership,
limited liability company or other business entity, a distribution of securities
to limited or general partners, members, stockholders or other equity holders of
the undersigned; provided, however, that in each and any such event it shall be
a condition to the Transfer that the transferee execute an agreement stating
that the transferee is receiving and holding the Restricted Securities subject
to the provisions of this Lock-Up Agreement. For purposes of this sub-paragraph,
“family member” shall mean spouse, lineal descendants, stepchildren, father,
mother, brother or sister of the transferor or of the transferor’s spouse.

 

 

 

 

Nothing in this Lock-Up Agreement shall prevent the establishment by the
undersigned of any contract, instruction or plan (a “Plan”) that satisfies all
of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act
of 1934, as amended; provided, that it shall be a condition to the establishment
of any such Plan that no Transfers of the Restricted Securities shall be made
pursuant to such Plan prior to the expiration of the Restricted Period; and
provided, further, such a Plan may only be established if no public announcement
of the establishment or the existence thereof, and no filing with the U.S.
Securities and Exchange Commission or any other regulatory authority shall be
required or shall be made voluntarily by the undersigned, the Company or any
other person, prior to the expiration of the Restricted Period.

 

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released, from time to time, in whole or part from the terms hereof upon the
consent of the Committee (as defined in the Merger Agreement).

 

The undersigned hereby authorizes the Company’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-up
Agreement.

 

This Lock-up Agreement will be legally binding on the undersigned and on the
undersigned’s successors and permitted assigns, and is executed as an instrument
governed by the law of New York.

 

[Signature page follows]

 

2

 

 

SIGNATURE PAGE TO THE LOCK-UP AGREEMENT

 

    Name           Signature           Name of Signatory (if an entity)        
  Title of Signatory (if an entity)       Address:                              
   

 

 

 

